Citation Nr: 1714826	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-38 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a Hearing held at the RO.  A transcript of that hearing is of record.

These matters were previously before the Board in June 2016, and the Board remanded the claims for additional development.  On remand, additional treatment records were obtained, and VA examinations were performed.  The Board acknowledges that the prior remand instructions asked for nerve conduction studies to be performed.  However, the September 2016 VA examiner explained that nerve conduction studies could not be performed because the Veteran is on oxygen therapy.  However, on review, the examination reports contain the information necessary for a proper adjudication of the claims.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against associating the currently diagnosed paresthesias, claimed as peripheral neuropathy of the upper and lower extremities, with any incident of service.

2.  The preponderance of the evidence weighs against associating the currently diagnosed COPD with any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection COPD, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in June 2008 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Taken as a whole, the Board finds that the August 2016 VA examination provided is adequate.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities.  The record shows that the Veteran has received a diagnosis of paresthesias, such as in an August 2016 VA examination report showing a diagnosis of paresthesias.  The remaining question is whether the diagnosed disability is related to the Veteran's active service.  The Veteran has advanced two theories of entitlement, each of which will be considered.

First, the Veteran has asserted that the paresthesias were incurred secondary to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  In this case, the Veteran's service personnel records confirm that he served in Vietnam from July 1967 to June 1968.  Therefore, he is presumed to have been exposed to herbicides during that service.

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).  Early-onset peripheral neuropathy is a disease presumed associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2016); 38 U.S.C.A. § 1116(f) (West 2014).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.

Under 38 C.F.R. § 3.307(a)(6)(ii), early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active service for the presumption to apply.  In this case, even if the Veteran's diagnosed paresthesias could be considered as peripheral neuropathy, the evidence of record does not show that any paresthesias or peripheral neuropathy were manifest to a degree of 10 percent or more within a year after the last date on which he was presumed exposed to herbicide agents during active service.  Therefore, service connection cannot be granted for the diagnosed paresthesias on a presumptive basis as secondary to herbicide exposure.

The Board has considered whether service connection for paresthesias of the upper and lower extremities could be warranted on a direct basis.  None of the Veteran's medical treatment providers have given any indication in the written record that the paresthesias could be related to active service.  The only evidence which provides any connection between the Veteran's paresthesias and service comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether paresthesias were caused by active service, exposure to herbicides, or are otherwise related to service, those issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.

The August 2016 VA examiner opined that it was less likely than not that Veteran's paresthesias were related to active service.  The Board finds the August 2016 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the August 2016 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and the disabilities.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the August 2016 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service, or any presumed exposure to herbicide agents, and paresthesias is demonstrated by the evidence of record.  The Board is sympathetic to the Veteran in that it is clear he sincerely believes his paresthesias were caused by herbicide exposure during service.  However, the evidence of record does not support that contention.  The Board is appreciative of the Veteran's faithful and honorable service to our country.  However, because the preponderance of the evidence is against the claim, the claim must be denied.

As the preponderance of the evidence is against the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The record shows that the Veteran has received a diagnosis of COPD, such as in an August 2016 VA examination report showing a diagnosis of COPD.  The remaining question is whether the diagnosed disability is related to active service.

None of the Veteran's medical treatment providers have given any indication in the written record that the Veteran's COPD could be related to active service.  Again, the only evidence which provides any connection between COPD and service comes from the Veteran himself. 

It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the specific issues in this case, whether COPD caused by active service as opposed to an alternative etiology, such as smoking, that issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such opinions, and no competent nexus opinions are of record.

The August 2016 VA examiner opined that it was less likely than not that Veteran's COPD was related to active service.  As with the claim for service connection for peripheral neuropathy, the Board finds the August 2016 VA examiner's opinion to be more probative than the Veteran's assertions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The opinion of the August 2016 VA examiner is highly probative because it was supported by detailed rationale and provided by a trained medical professional.  The VA examiner specifically identified and discussed the Veteran's contentions and theory concerning service and the disability.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies, such as the Veteran's long history of tobacco use.  Accordingly, the August 2016 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, after a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's service and COPD is demonstrated by the evidence of record.  As the preponderance of the evidence is against the claim of entitlement to service connection for COPD, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


